October 30, 2009 Securities and Exchange Commission Office of Filings and Information Services treet, NE Washington, D.C. 20549 Re: The Dreyfus/Laurel Funds, Inc. -Dreyfus Core Equity Fund File No. 811-05202 Dear Sir/Madam: Transmitted for filing is Form N-CSR for the above-referenced Registrant for the annual period ended August 31, 2009. Please direct any questions or comments to the attention of the undersigned at (212) 922-8297. Very truly yours, /s/ Tanya Philepoua Tanya Philepoua, Legal Assistant TP/ Enclosures
